                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

HECTOR ESCOBEDO,               )
                               )
           Plaintiff,          )
                               )                          No. 16 CV 11668
           v.                  )
                               )                          Judge Ronald A. Guzmán
METROPOLITAN WATER RECLAMATION )
DISTRICT OF GREATER CHICAGO,   )
                               )
           Defendant.          )


                           MEMORANDUM OPINION AND ORDER

       For the reasons explained below, defendant’s motion to dismiss the amended complaint

is converted to a motion for summary judgment and granted.

                                      BACKGROUND

       Plaintiff, Hector Escobedo, was employed by the Metropolitan Water Reclamation

District of Greater Chicago (“MWRD”) as a laboratory technician. He has sued the MWRD for

violating the Americans with Disabilities Act (“ADA”) in connection with his suspension and

the termination of his employment.

       The MWRD moves to dismiss plaintiff’s amended complaint as time-barred. On August

15, 2018, the Court entered an order stating that because the MWRD’s motion relies on materials

outside the complaint, the Court is converting the motion to a motion for summary judgment.

The Court gave the parties an opportunity to file additional material that is pertinent to the

motion, and they did so.
                                        DISCUSSION

         “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). A factual dispute is “genuine” only if a reasonable jury could find for either

party. Nichols v. Mich. City Plant Planning Dep’t, 755 F.3d 594, 599 (7th Cir. 2014). The Court

must construe the evidence and all inferences that reasonably can be drawn therefrom in the light

most favorable to the nonmoving party. Kvapil v. Chippewa Cty., 752 F.3d 708, 712 (7th Cir.

2014).

         Escobedo claims that the MWRD violated the ADA when it suspended him and later

terminated his employment. The ADA prohibits covered entities from discriminating against a

qualified individual on the basis of a disability “in regard to job application procedures, the

hiring, advancement, or discharge of employees, employee compensation, job training, and other

terms, conditions, and privileges of employment.” 42 U.S.C. § 12112(a). ADA claims must be

filed with the Equal Employment Opportunity Commission (“EEOC”) within 300 days after the

alleged unlawful employment practice occurred. Stepney v. Naperville Sch. Dist. 203, 392 F.3d

236, 239 (7th Cir. 2004) (citing 42 U.S.C. § 2000e-5(e)(1), incorporated by 42 U.S.C. §

12117(a)).

         The MWRD contends that Escobedo’s claims are barred by the statute of limitations. On

April 26, 2013, the MWRD sent Escobedo a letter notifying him that he was being suspended

without pay for the period of May 1, 2013 through May 30, 2013, pending his discharge from

employment. (ECF No. 95-1, Ex. A to Def.’s Mot., at 8-10.) On May 29, 2013, the MWRD sent

Escobedo a letter notifying him that Termination Charges had been filed against him before the

MWRD’s Civil Service Board (the “Board”). (Id. at 2-7.) The Board conducted a discharge

                                               2
hearing on December 16, 2015; February 17, 2016; and March 16, 2016, in which Escobedo

participated with the assistance of counsel. (Id., Ex. B to Def.’s Mot., at 1.) On June 25, 2016,

the Board issued a decision terminating Escobedo’s employment. (Id.) On September 13, 2016,

Escobedo filed an EEOC Charge alleging disability discrimination and retaliation with respect to

his discharge. (Id., Ex. C to Def.’s Mot.)1 He filed the instant action on December 28, 2016.

       Escobedo’s claims are time-barred if they accrued before November 18, 2015 (300 days

prior to the filing of his 2016 Charge). The issue on summary judgment is whether there is a

genuine dispute as to whether the claims accrued before that date. See Stepney, 392 F.3d at 239.

To determine the date of accrual, the Court looks at the unlawful employment practices alleged

and the dates on which these practices “occurred” for purposes of the ADA. See id. Escobedo

complains about his suspension and termination. The MWRD argues that Escobedo’s claims

accrued on either May 1, 2013 (the effective date of Escobedo’s suspension pending discharge)

or May 29, 2013 (the date Escobedo was notified of the Termination Charges). Escobedo argues

that the statute of limitations did not begin to run until the Board rendered its decision in June

2016 to terminate his employment with the MWRD, and he points out that only the Board could

make that final termination decision.

       “Under the notice rule, the 300-day limitations period commences ‘at the time the

employment decision was made and communicated to the employee.’” Id. at 240 (brackets



       1
        Escobedo had also filed an EEOC Charge on August 12, 2014, in which he complained that
the MWRD had discriminated against him on the basis of his disability by suspending his
employment without pay indefinitely. (ECF No. 95-1, Ex. D to Def.’s Mot.) On September 30,
2014, the EEOC issued Escobedo a Dismissal and Notice of Rights with respect to the Charge, but
Escobedo did not file a lawsuit within ninety days of his receipt of that notice. (Id., Ex. E to Def.’s
Mot.) Escobedo does not discuss the 2014 Charge in his filings or present any argument about
whether it affects the accrual analysis.

                                                  3
omitted) (quoting Del. State Coll. v. Ricks, 449 U.S. 250, 258 (1980)). “The period begins to run

when the employee knows he has been injured, ‘not when he determines that the injury was

unlawful.’” Id. (brackets omitted) (quoting Sharp v. United Airlines, Inc., 236 F.3d 368, 372

(7th Cir. 2001)); see also Soignier v. Am. Bd. of Plastic Surgery, 92 F.3d 547, 551 (7th Cir.

1996) (“[D]iscovery of the original act of discrimination, not future confirmation of the injury or

determination that the injury is unlawful, is when the statute of limitations begins to run.”).

While Escobedo is correct that his employment was not terminated until the Board rendered its

decision in 2016, his claims accrued on April 26, 2013, when it is undisputed that he was

notified that he was being suspended pending discharge, or, at the latest, on May 29, 2013, when

it is undisputed that he was notified that the MWRD had filed termination charges against him.

See Myers v. Metro. Water Reclamation Dist., No. 04 C 6777, 2005 WL 991899, at *2 (N.D. Ill.

Apr. 11, 2005) (dismissing ADA claim as time-barred where plaintiff, a former MWRD

employee, was suspended in December 1999 pending termination and terminated by the Board

in February 2001, but did not file an EEOC charge until November 2001, and stating that

“[t]hough [plaintiff] is correct that he was not terminated until the [Board] acted, . . . the time for

filing a charge of discrimination began at the time of his suspension”) (citing Ricks, 449 U.S. at

261, and Chardon v. Fernandez, 454 U.S. 6, 8 (1981)); Rogers v. Metro. Water Reclamation

Dist., No. 01 C 2271, 2001 WL 1835161, at *1 (N.D. Ill. Dec. 17, 2001) (dismissing Title VII

claim as time-barred where plaintiff, a former MWRD employee, was suspended in July 1998

pending termination and terminated by the Board in November 2000, but did not file an EEOC

charge until January 2001) (citing Ricks, 449 U.S. at 261). As Judge Kennelly observed in

Myers, the original complained-of discriminatory act is the one taken by the MWRD when it

suspended plaintiff pending discharge, and the Board’s decision “simply confirmed this

                                                  4
allegedly discriminatory act.” 2005 WL 991899, at *2; see also Lever v. Nw. Univ., 979 F.2d

552, 556 (7th Cir. 1992) (“[W]hen the first decision is connected to and implies the

second—when, in other words, a single discriminatory decision is taken, communicated, and

later enforced despite pleas to relent—the time starts with the initial decision.”). Escobedo’s

work and pay status were disrupted when the MWRD acted in May 2013.                Accordingly,

Escobedo’s ADA claims are barred as untimely.

       Escobedo asserts that Myers and Rogers “should be revisited” because only the Board

could make a final decision whether to terminate Escobedo’s employment, and while the matter

was pending before it, he did not know whether his employment would actually be terminated.

(ECF No. 106, Pl.’s Add’l Materials & Args. at 4.) But Escobedo fails to develop any coherent

argument for why this Court should not adopt the reasoning of Myers and Rogers, and the

Seventh Circuit rejected a similar lack-of-notice argument in Stepney, where, as here, the

plaintiff had not set forth any facts relevant to his loss of seniority and pay that had been

concealed from him or were otherwise unavailable after the date he was informed of the original

adverse action. 392 F.3d at 240-41. Escobedo also asserts in conclusory fashion that Ricks and

Chardon are not controlling because they are distinguishable on their facts. According to

Escobedo, the plaintiffs in those cases were not holding jobs that “afforded them certain

protections,” (Escobedo does not elaborate on the nature of those “protections” or how they

affect the analysis here), and there, “a committee or party made the determination that opened

the door to appeals and grievance hearings.” (Pl.’s Add’l Materials & Args. at 4.) But Escobedo

does not explain how the facts of Ricks and Chardon are materially distinguishable such that the

Court would not apply their governing legal principles on the accrual of the statute of



                                               5
limitations. Furthermore, Escobedo cites no authority that supports his argument that the statute

of limitations accrued only when the Board rendered its decision.

       Because plaintiff has failed to show that there is a genuine issue of material fact

regarding the accrual of his claims, the Court will enter summary judgment in favor of defendant

and against plaintiff.

                                       CONCLUSION

       Defendant’s motion to dismiss the amended complaint [94], converted to a motion for

summary judgment, is granted. Civil case terminated.



DATE: October 11, 2018



                                                ____________________________________
                                                Ronald A. Guzmán
                                                United States District Judge




                                               6
